. DETAILED ACTION
1.	 Claims 21-24, 27-33, 36-40 (now renumbered 1-16 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	Applicant’s response to the last Office Action filed on 08/25/2021 has been entered and made of record. 
4.	Claims 27-28, 36 and 37 have been amended.
5.	 Claims 25 -26, 34 and 35 have been cancelled.
Response to Argument
6.	The Applicant argument filed on 11/24/2021 are fully considered. For Examiner response see discussion below.
a. 	Regarding claims 21,30 and 39  the Applicant  have been amended the claims by incorporating   claims  26 and 35  into claims 21,30 and 39 respectively, wherein  claims 26 and 35 have been objected in the previous  Non- Final Office Action 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 21, 30 and 39 as a whole, closest art of record failed to teach or suggest among other thing:
generating, based on a subset of scan data relating to the scanned region, at least 
one projection matrix by performing a forward projection on the at least one transformed matrix;generating at least one preliminary matrix by performing a back projection on the at least one projection matrix;inversely rearranging the at least one preliminary 
matrix; generating a rotated matrix by rotating the at least one rearranged preliminary
 matrix in asecond direction, the second direction being opposite to the first direction; 
and generating, based on the rotated matrix, the at least one reconstructed sub-image matrix;

8.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

9	Below is a reference that teaches some limitations of the claims 21, 30 and 39, and some dependent claims but lacks the teaching of the limitations mentioned above:
 
a.  “Method and device for reconstructing PET two-dimensional image” patent publication number, CN104751499, published on 07/01/2015, to LYU YANG; et al., disclosed:
A method for image reconstruction (Abstract method  for reconstructing a PET two-dimensional image), comprising: 
determining an image matrix corresponding to a scanned region (([0034]-[0035], [0054]-[0055], creating a two-dimensional initial image for a layer needing to be reconstructed,  and the pixel value of each pixel of the initial image in the first coordinate system (X, Y) is f1(x,y));
dividing the image matrix into a plurality of sub-image matrixes, each sub-image matrix corresponding to a sub-scanned region of the scanned region ([0034]-[0035], [0054]-[0055], dividing all the response lines of the layer needing to be reconstructed into a plurality of subsets);
transforming at least one sub-image matrix of the plurality of sub-image matrixes to generate at least one transformed matrix ([0074], [0071], rotate the first coordinate system (X, Y) to generate a second coordinate system (S, T), and calculate the pixel value of the first pixel group based on the pixel values of the two-dimensional initial image.);
reconstructing the at least one sub-image matrix based on the at least one transformed matrix (abstract, [004],,only one subset is used to correct the projection data during each reconstruction, and the reconstructed image is updated once, so that all subsets correct the projection data once, which is called an iteration) ; and
reconstructing the image matrix based on the at least one reconstructed sub-image matrix([0004], and the reconstructed image is updated once, so that all subsets correct the projection data once, which is called an iteration).
the transforming at least one sub-image matrix includes at least one of compressing the at least one sub-image matrix or rearranging the at least one sub-image matrix ([0074], the pixel point A in the first pixel group in FIG. 5 as an example for description. The second coordinate system (S, T), the coordinates of the pixel point A are (s1, t1), which is rotated from the first coordinate system (X, Y) to the angle of the second coordinate system (S, T) ), 
 the reconstructing the at least one sub image matrix is performed based on an Ordered Subset Expectation Maximization algorithm ([0004[], Ordered Subset Expectation Maximization (OSEM) is a fast iterative divides the projection data into n subsets. Only one subset is used to correct the projection data during each reconstruction….)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699